Order filed September 15, 2016




                                        In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00241-CV
                                     __________

              IN THE MATTER OF L.M.B., A JUVENILE


                    On Appeal from the County Court at Law
                           Midland County, Texas
                         Trial Court Cause No. 6733


                                      ORDER
      This is an accelerated appeal from an order in which a juvenile court waived
its jurisdiction and transferred the cause to a criminal district court. See TEX. FAM.
CODE ANN. § 54.02 (West 2014), § 56.01(h), (h-1) (West Supp. 2016). Upon
docketing this case, the clerk of this court noted in a letter to the parties that it did
not appear that Appellant had filed an affidavit of indigence or remitted the $205
filing fee. See TEX. R. APP. P. 20.1. In response to this court’s letter, Appellant’s
counsel has filed a motion to abate this appeal. In the motion, counsel states that
Appellant and his father “have failed and refused to contact” counsel despite
counsel’s request that they do so. Counsel requests that we abate this appeal to
permit the trial court to hold a hearing to determine whether Appellant still desires
to appeal this matter and to also determine the issue of indigence. Counsel’s motion
is well-taken.
        Consequently, we abate the appeal so that Appellant and his father, if indigent,
may file in the trial court proper affidavits of indigence or statements of inability to
afford payment of court costs.1 See FAM. § 56.01(l) (stating that child, his parent, or
other person responsible for support of the child may be ordered to pay the child’s
costs of appeal, including the costs of representation by an attorney, unless the court
determines the person to be ordered to pay the costs is indigent); see also id.
§ 56.01(m). We will reinstate the appeal upon receiving either (a) a supplemental
clerk’s record containing (1) a proper affidavit of indigence or statement of inability
to afford payment of court costs and (2) any order entered by the trial court or (b) the
$205 filing fee. Should Appellant or a person responsible for Appellant’s support
fail to either file appropriate documentation of indigence or pay this court’s filing
fee by October 5, 2016, this court may dismiss the appeal pursuant to TEX. R.
APP. P. 42.3.
        Appellant’s motion is granted, and the appeal is abated.


                                                                 PER CURIAM


September 15, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
         We note that the trial court’s order reflects that Appellant’s father was duly and properly served
with a summons and that he was present at the hearing.

                                                    2